—In an action to recover damages for personal injuries, plaintiff appeals from a judgment in favor of defendants, entered upon a jury verdict. Judgment reversed on the law and new trial granted, with costs to abide the event. It was prejudicial error to admit in evidence a written statement which one of defendants’ witnesses had made prior to the trial. (Crawford v. Hilan, 289 N. Y. 444.) In view of the position taken at the trial by plaintiff’s counsel, we do not find it necessary on this appeal to determine whether the action falls within the purview of section 240 of the Labor Law. Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur. [See post, p. 893.]